Citation Nr: 1637783	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2016, a videoconference hearing was held in this appeal before the undersigned Veterans Law Judge (VLJ).  The Board notified the Veteran in a July 2016 letter that a complete transcript was not available due to technical difficulties with the recording system.  The Board offered the Veteran another opportunity to testify at a hearing.  In August 2016, the Veteran responded that he did not wish to appear at a hearing and that the Board should consider his case on the evidence of record.  Therefore, the Board finds that the hearing request is deemed withdrawn.


FINDING OF FACT

Affording the Veteran all benefit of any doubt, service-connected disabilities preclude him from performing the physical and/or mental acts required to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.16, 4.18, 4.19 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), the rating authority should refer the matter to the director of the Compensation Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  

The veteran is not required to show 100% unemployability; the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet .App. 361, 363 (1993) (emphasis in original).  

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment is not considered to be substantially gainful employment.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the evidence is roughly in equipoise and, therefore, the benefit-of-the-doubt is given to the Veteran-thus, the criteria for TDIU are met.

An initial matter, the Board finds that the Veteran meets the numeric standard for TDIU under 38 C.F.R. § 4.16(a).  With regard to whether his service-connected disabilities alone cause physical and/or mental limitations to preclude obtaining or retaining substantially gainful employment, the evidence is roughly balanced with evidence weighing in favor and against the claim.

The Veteran is service-connected for prostate cancer (60 percent); type II diabetes mellitus with erectile dysfunction (20 percent); peripheral neuropathy of the right lower extremity (10 percent); and peripheral neuropathy of the left lower extremity (10 percent).  He has a combined rating of 70 percent.

The record reflects that the Veteran reported in 2003 an inability to work due to residuals of a cerebrovascular accident (CVA) with impaired speech and inability to walk.  He reported that he last worked in February 2003 and his highest year of education was Grade 12.  He denied any other training or experience.  See VA Form 21-526 (March 2003).  VA treatment records dated 2003 show that the Veteran was a full-time city employee as a mason.  He had residuals of CVA.  See Medical Treatment Record -Government (April 2003).  In April 2003, VA awarded the Veteran non-service connection pension due to residuals of CVA with right-side weakness, hypertension, aphasia, and type II diabetes.

A 2008 VA genitourinary examination report reflects that the Veteran retired following CVA, and had past employment as a truck driver for 11 years and in construction.  It was noted that the Veteran had no admissions for his prostate cancer, all evaluations were performed on an outpatient basis, and treatment had not yet begun.  The Veteran denied a history of renal dysfunction, lethargy, weakness, anorexia, or weight change.  The Veteran reported voiding every 2 to 3 hours, with frequency 1 to 3 times a night.  He denied incontinence.  Objectively, there was a "very mild" right-side limp and the Veteran did not require any assistive devise for ambulation/locomotion.

A February 2009 VA diabetes mellitus examination report reflects that diabetes was diagnosed in 2003, and was treated with oral medication.  He was not insulin dependent and did not follow a restricted diet.  The Veteran had a visual disorder related to CVA, not diabetes.  He had normal renal function.  The Veteran had lower extremity complaints related to plantar fasciitis, not consistent with neuropathy.  The Veteran had erectile dysfunction.  Objectively, gait was normal and no assistive devices were required; there was no muscle atrophy or impaired muscle strength of the lower extremities.  There was slightly diminished pinprick and light touch sensation related to CVA.

A December 2010 VA genitourinary examination report reflects urinary frequency at least 10 times during the day at 90 minute intervals.  The Veteran had urgency and occasional terminal dribbling, but no dysuria, hematuria, or hesitancy.  He denied incontinence and did not use a pad.  It was noted that "His over-active bladder has not affected his activities of daily living nor job, not applicable, been retired since the stroke, 2/2003."  The diagnoses reflect no functional limitations due to status post adenoma carcinoma of the prostate (treated with radiation), over-active bladder, or erectile dysfunction.  No other complications of prostate cancer treatment were found.

In June 2012, VA received VA treatment records dated December 2010 to April 2011, which are silent for complaints or findings of any functional limitations associated with the Veteran's service-connected disabilities.  It was noted that the Veteran had complaints of urgency and "occasional" incontinence at night.  There was an impression that included urinary incontinence in February 2011.

A June 2011 VA examination report reflects urinary frequency (9 times a day with an interval of 90 minutes), and voiding 5 times a night (90 minute interval).  The Veteran denied dysuria, straining, hematuria, and urethral discharge.  He had weak/intermittent stream and dribbling.  He used three adult pull up diapers a night.  Objectively, the Veteran had a normal gait and ambulated unassisted.  His underwear was dry with no urine expressed with multiple coughing or flexion at waist.  The diagnoses noted that there were no functional limitations associated with the Veteran's prostate cancer (status post).

The Veteran's November 2011 application for TDIU reflects that he last worked in 2003 full-time in construction and had a 12th grade education.  See VA 21-8940 (November 2011).  His January 2012 application for TDIU reflects that the Veteran last worked full-time in 2002 in construction.  See VA 21-8940 (January 2012).

January 2012 VA examination reports reflect that the Veteran is able to perform the activities of daily living.  He reported that he "goes into the yard and picks up trash, light house work which consists of washing clothes and doing dishes."  He reported that his hobby is cooking, and he generally cooks dinner.  He reported babysitting his three grandchildren while his daughter goes to class.  He reported going to bed after the evening news.  Objectively, the Veteran's gait had a slight limp to the right.  He used no assistive devices for ambulation/locomotion.  The examiner noted that there were no functional limitations due to service-connected diabetes mellitus, status post prostate cancer and erectile dysfunction; there was "minimal" functional limitation from urinary frequency.  It was noted that the Veteran had had no periods of hospitalization for diabetes in last 12 months or complications of diabetes.  The examiner indicated that diabetes did not impact the Veteran's ability to work.  It was noted that the Veteran's status post prostate cancer was manifested by residual voiding dysfunction (urinary leakage) that required absorbent material to be changed more than 4 times a day and use of incontinence briefs.  In addition, there was a daytime voiding interval between 1 and 2 hours, and nighttime awakening to void 5 or more times.  The examiner indicated that status post prostate cancer did not impact the Veteran's ability to work.

In his April 2013 substantive appeal, the Veteran stated that he could not work because of prostate cancer and diabetes, and because he had to use the rest room every hour and wear 5 or 4 more pad per day, and was tired from awakening to void 5 or 4 more times a night.  He stated that no one would hire him because of urinary frequency and "because I wet my pants."

March 2014 VA examination reports reflect that the Veteran had normal gait.  It was noted that the Veteran had diabetic peripheral neuropathy of the lower extremities that did not impact his ability to work.  There were no symptoms of constant pain, but mild intermittent (dull) pain, mild paresthesias/dysesthesias, mild numbness of the lower extremities.  Muscle strength and reflexes of the lower extremities were normal.  There was decreased sensation (vibratory and cold) of the lower extremities, but no muscle atrophy.  The examiner assessed the Veteran as having "mild" incomplete paralysis of the sciatic nerve (peripheral neuropathy) of both lower extremities.  The examiner indicated that this disorder did not impact the Veteran's ability to work, and noted no motor involvement and only sensory findings.  With regard to prostate cancer, the examiner noted residual symptoms of urine leakage that do not require wearing of absorbent material.  The Veteran had urinary frequency with a daytime voiding interval between 1 to 2 hours, and nighttime awakening to void 5 or more times.  There were signs/symptoms of obstructed voiding that included urgency and terminal dribbling.  Erectile dysfunction was noted.  The examiner indicated that prostate cancer impacted the Veteran's ability to work, insofar as he was precluded from "heavy lifting" employment.  With regard to diabetes, the examiner indicated that this disorder did not impact the Veteran's ability to work, noting that he had no hypoglycemic or ketoacidosis episodes in last year. 

Similarly, July 2014 VA examinations showed that service-connected prostate cancer, diabetes, and diabetic peripheral neuropathy of the lower extremities did not impact the Veteran's ability to work.

A June 2014 VA central nervous system examination report reflects that the Veteran's residuals of CVA impacted his ability to work due to symptoms of impaired communication due to "expressive aphasia" and right-handed weakness.  Likewise, a July 2014 VA exam reflects that the Veteran's nonservice connected central nervous system disorder impacted his ability to work, noting communication and speech difficulties.

A July 2014 VA medical opinion reflects that that the Veteran's service-connected prostate cancer and diabetes did not preclude substantially gainful employment.  It was noted that:

.... has residuals of urinary incontinence which is treated with wearing a pad which he changes twice a day.  He takes oral medication for his diabetes and has mild peripheral neuropathy due to his diabetes which requires no treatment.  The veteran had a stroke in 2003 (prior to his diagnosis of diabetes) which has left him with some right sided weakness and more importantly with expressive aphasia (difficulty finding words and speaking).  According to the veteran's history he stopped working in 2003 after he suffered the stroke.  His work history included working as a truck driver and a carpenter and being a city worker.  He states he stopped working due to the stroke.  Therefore based on the veteran's history a review of the veteran s medical records and clinical experience and expertise the veteran's SCD [service-connected] disabilities of diabetes and prostate cancer do not prevent the veteran from securing and maintaining substantially gainful employment however the veteran s non-service connected stroke and its residuals prevent the veteran from maintaining substantially gainful employment.

A March 2016 VA examination report reflects findings for peripheral neuropathy with symptoms of moderate paresthesias/dysesthesias of the lower extremities that impact the Veteran's ability to work.  It was noted that the Veteran is unable to "drive safely due to neuropathy of feet."  The examiner noted that there was no motor defect or any discrete nerve involvement, as his symptoms were wholly sensory.  In regards to erectile dysfunction, the examiner found no impact on the Veteran's ability to perform work.

VA treatment records dated March 2013 through May 2016 reflect no complaints or findings or functional limitations due to service-connected disability.  It was noted that gait and station were without abnormality in February 2016.

The Veteran testified before the undersigned VLJ in May 2016 and stated that he could not stand because of his legs, had difficulty getting in and out of chairs, and had fallen as a result of his service-connected disabilities.  

Although there is medical evidence that weighs against a finding of unemployability due to service-connected disability, the record further contains persuasive and credible evidence supporting TDIU.  In this regard, there is lay evidence indicating significant interference with the ability to perform the physical acts required for employment due to urinary frequency and incontinence; and there is medical evidence showing that his service-connected disabilities precluded heavy lifting and made it unsafe for him to drive.  The Board is cognizant that the Veteran's past employment was as a truck driver and that he has a high school education, which suggest no more than marginal employment is available to him in view of the functional impact of his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294 (1995); see also Faust v. West, 13 Vet. App. 342 (2000).

Accordingly, as the claim is in equipoise, the Veteran is afforded the benefit of all doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  See also, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  The claim is granted.












	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to TDIU is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


